DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendments to Claims 1, 3-11,13,14 in the submission filed 12/10/2018 are acknowledged and accepted.
New Claims 15-20 in the submission filed 12/10/2018 are acknowledged and accepted.
The amendments to the Abstract in the submission filed 12/10/2018 are acknowledged and accepted. 
Amendments to the Specification in submissions filed 12/10/2018, 12/12/2018 and 1/29/2019 are acknowledged and accepted. 
Pending Claims are 1-20. 

Priority
Benefit of priority under 35 U.S.C. 371 is acknowledged and accepted. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement filed 6/25/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no English translation of FR 1103919A, recited in the specification also, has been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to 

Drawings








The drawings with 3 Sheets of Figs. 1-6 received on 6/25/2018 are acknowledged and accepted. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites:
- “Disclosed is a process for producing” in line 1. This is incorrect language. Examiner suggests – A process for producing--.
Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	This application includes one or more claim limitations that use the word “means of” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of a setup (1) comprising: a laser (2) capable of emitting a laser beam (12), a galvanometric head (3) capable of deflecting the laser beam (12) and a lens (4) capable of focusing the laser beam (12)” in Claim 1, and “the etching of an image is produced by means of the laser beam (12) deflected by the galvanometric head (3) so as to scan the etching zone (6) in Claim 2.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “in which the size of the etching zone (6) is small compared to the size of the working zone (5), preferentially less than 15% of the size of the working zone”. The word “preferentially” makes the claim unclear as to whether the limitation following is part of the claim or not. For the purpose of examination, the size of the 
Claim 12 recites “the lenticular grating (9) or at least one of the etched images occupies a surface greater than 1 cm2, preferentially greater than 3.5 x 4.5 cm.”. The word “preferentially” makes the claim unclear as to whether the limitation following is part of the claim or not. For the purpose of examination, the lenticular grating or at least one of the etched images is taken to occupy a surface greater than greater than 3.5 x 4.5 cm2

Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al (US 6,069,680, hereafter Kessler) in view of Endle et al (US 2010/0103528 A1, hereafter Endle, of record).

Regarding Claim 1, Kessler teaches (figs 5-7) a method for producing a first image and at least one second image, (method to print lenticular images, col 3, lines 12-14, interdigitated image lines form lenticular images, col 1, lines 61-67,col 2, line 1, hence a lenticular image is made of multiple images such as a first image and a second image, 25 images, col 2, lines 65-67, multiple image lines 25, col 3, lines 18-22) that can be selectively viewed by varying the angle of observation (different portions of the image are selectively visible as a function of angle, col 1, lines 27-32), under a lenticular grating (lenticular sheet 18, col 5, lines 18-19) in an etching zone (zone containing scanning spot 22, col 5, lines 36-40 and the image lines on the recording material 30) by laser etching (laser beam 24, col 5, lines 4-6, recording material 30 is an actinically exposed material, col 5, lines 52-55, actinic meaning chemical reaction due to exposure to the laser beam, the chemical reaction is taken to be the etching by the laser), by means of a setup comprising: 
a laser (laser 10, col 4, lines 66-67, col 5, lines 1-4) capable of emitting a laser beam (laser beam 24, col 5, lines 58-60) a galvanometric head (galvo mirror 40, col 5, lines 61-67) capable of deflecting the laser beam (laser beam 24, col 5, lines 58-60)  and a lens (optical system 50 which focuses laser beam 24 on recording material 30, col 6, lines 2-5, f-Ɵ lens) capable of focusing the laser beam (laser beam 24, col 5, lines 58-60)  and defining an optical axis (Z) and a working zone (stage 45, col 6, lines 4-5).
	However Kessler does not teach
the method comprising the following steps:

- etching of the first image, 
- placing of the etching zone at a second location different from the first location included in the working zone at the periphery of the working zone and at right angles to the optical axis (Z), etching of the second image.
Kessler and Endle are related as producing composite images.
Endle teaches (fig 4a,4b,5a,5b), 
the method comprising the following steps:
- placing of the etching zone (location below mask 80b, fig 5a, location of images of donor material 42b, p76, lines 8-11) at a first location (one of the separate angular sections, p65, lines 26-33) included in the working zone (area of the microlens sheeting) at the periphery (the angular  section chosen can be along X axis at the periphery of the cone on one side of Z axis) of the working zone (area of the microlens sheeting) and at right angles to the optical axis (Z),
- etching (additive ablation to radiation sensitive donors such as 42b, p61, lines 1-7) of the first image (one of the two separately colored composite images, p76, lines 17-18), 
- placing of the etching zone (location below mask 80b, fig 5a, location of images of donor material 42b, p76, lines 8-11) at a second location (another one of the separate angular sections, p65, lines 26-33) different from the first location (one of the separate angular sections, p65, lines 26-33) included in the working zone (area of the microlens sheeting) at the periphery (the angular  section chosen can be along X axis at the periphery of the cone, on the other side of Z axis)  of the working zone (area of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kessler to include the teachings of Endle such that the method comprising the following steps: placing of the etching zone at a first location included in the working zone at the periphery of the working zone and at right angles to the optical axis (Z),etching of the first image,  placing of the etching zone at a second location different from the first location included in the working zone at the periphery of the working zone and at right angles to the optical axis (Z), etching of the second image for the purpose of application in securing tamperproof images in security applications (p50, lines 1-10).
	
Regarding Claim 2, Kessler-Endle teach the method as claimed in claim 1, in which the etching (recording material 30 is an actinically exposed material, col 5, lines 52-55, actinic meaning chemical reaction due to exposure to the laser beam, the chemical reaction is taken to be the etching by the laser, Kessler) of an image (a lenticular image is made of multiple images such as a first image and a second image, 25 images, col 2, lines 65-67, multiple image lines 25, col 3, lines 18-22) is produced by means of the laser beam (laser beam 24, col 5, lines 58-60) deflected by the galvanometric head (galvo mirror 40, col 5, lines 61-67) so as to scan (scanning, col 5, lines 61-67) the etching zone (zone containing scanning spot 22, col 5, lines 36-40 and the image lines on the recording material 30).

Regarding Claim 3, Kessler-Endle teach the method as claimed in claim 1, in which the lens (optical system 50 which focuses laser beam 24 on recording material 30, col 6, lines 2-5, f-Ɵ lens, Kessler)  is a scanning lens (current specification teaches f-Ɵ lens is a scanning lens, page 7, lines 30-32) .

Regarding Claim 7, Kessler-Endle teach the method as claimed in claim 1, in which a location is at a distance from the optical axis (Z) such that the mean angle of the laser beam (laser beam 24, col 5, lines 58-60, Kessler) relative to the optical axis (Z) is greater than or equal to 15° (cone 14 is between 10 degree-40 degrees, col 4, lines 29-31).

Regarding Claim 8, Kessler-Endle teach the method as claimed in claim 1, in which the size of the etching zone  (location below mask 80b, fig 5a, location of images of donor material 42b, p76, lines 8-11)  (circle of 8mm diameter, p146, lines 1-6m, Endle) is small compared to the size of the working zone (area of the microlens sheeting) (7.6 x 10.2 cm2 size microlens sheeting, p145, Example 1, lines 8-9, working zone consists of the area of the microlens sheeting) , preferentially less than 15% of the size of the working zone (circle of 8mm of area 64 mm2 is small compared to area of microlens sheeting which is ~78 cm2).

Regarding Claim 9, Kessler-Endle teach the method as claimed in claim 1, in which the etching of a large image (composite image could be made of number of different parts of a photo of a 3d scene, col 1, lines 35-42, Kessler) is produced by subdividing the 
each part being assigned to a contiguous etching zone (location below mask 80b, fig 5a, location of images of donor material 42b, p76, lines 8-11, Endle), and by performing, for each part (different parts of a scene photographed from different angles and each part is an image to be etched similar to first and second images): 
- placing of the etching zone (location below mask 80b, fig 5a, location of images of donor material 42b, p76, lines 8-11) corresponding to said part at the periphery (the angular section chosen can be along X axis at the periphery of the cone on one side of Z axis)  of the working zone (area of microlens sheeting) and at right angles to the optical axis (Z), 
- etching (additive ablation to radiation sensitive donors such as 42b, p61, lines 1-7, Endle) of said part of the image (composite image could be made of number of different parts of a photo of a 3d scene, col 1, lines 35-42, Kessler).

Regarding Claim 10, Kessler-Endle teach the method as claimed in claim 1, applied to the customization (identification format, p50, lines 1-14) of an identity document (passport, p50, lines 1-14).

Regarding Claim 11, Kessler-Endle teach the device (lenticular sheet with composite images, p8, lines 1-10, Endle) obtained by the method as claimed in claim 1.

Regarding Claim 12, Kessler-Endle teach the device as claimed in claim 11, in which the lenticular grating (lenticular sheet 18, col 5, lines 18-19) or at least one of the etched images occupies a surface greater than 1 cm2, preferentially greater than 3.5 x 4.5 cm (7.6 by 10.2 cm2, p145, lines 7-9, Endle).

Regarding Claim 13, Kessler-Endle teach the device as claimed in claim 11 in which a color matrix (thermal donors 52A,52B,52C of different colors, fig 8, Kessler, col 6, lines 13-17, colorants from first and second donor substrates 40a,40b, p76, lines 13-15) is arranged under the lenticular grating (lenticular sheet 18, col 5, lines 18-19) in order to be able to etch at least one color image (color image, col 6, lines 13-17).

Regarding Claim 14, Kessler-Endle teach the device as claimed in claim 11, in which the first image (one of the two separately colored composite images, p76, lines 17-18) and said at least one second image (another one of the two separately colored composite images, p76, lines 17-18) are paired so as to produce a 3D effect (three-dimensional images, p49, lines 1-10).

Regarding Claim 15, Kessler-Endle teach the method as claimed in claim 2, in which the lens (optical system 50 which focuses laser beam 24 on recording material 30, col 6, lines 2-5, f-Ɵ lens, Kessler)  is a scanning lens (current specification teaches f-Ɵ lens is a scanning lens, page 7, lines 30-32) .


Claims 4-6,16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al (US 6,069,680, hereafter Kessler) in view of Endle et al (US 2010/0103528 A1, hereafter Endle, of record) as applied to Claim 1 and further in view of Florczak et al (US 6288842 B1, hereafter Florczak).

Regarding Claims 4,16,17,  Kessler-Endle teach the method as claimed in claims 1,2,3.
However Kessler-Endle do not teach 
in which the second location is symmetrical to the first location relative to the optical axis (Z).
Kessler-Endle and Florczak are related as producing images using lenticular sheets.
Florczak teaches (fig 14), a method of forming images in a microlens sheeting (microlens sheeting 312, col 13, lines 48-53, lines 60-62) in which
the second location (sheeting is placed on XYZ stage and the stage is moved in horizontal direction relative to optical axis Z, col 13, lines 46-53, one of the locations can be on positive x axis direction) is symmetrical to the first location (another location can be on negative x axis direction) relative to the optical axis (Z) (as the stage is moved in a X direction, the locations on positive and negative sides are symmetrical).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kessler-Endle to include the teachings of Florczak such that the second location is symmetrical to the first 

Regarding Claims 5, 18,19,20, Kessler-Endle teach the method as claimed in claims 1,2,3,4,  in which the lenticular grating (lenticular sheet 18, col 5, lines 18-19, Kessler) is cylindrical (lenticules are semi-cylindrical, col 1, lines 27-30, Kessler).
However Kessler-Endle do not teach 
in which the second location  is symmetrical to the first location  relative to an axis parallel to the axis of the lenticular grating  intersecting the optical axis (Z) and situated in the plane of the lenticular grating 
Kessler-Endle and Florczak are related as producing images using lenticular sheets.
Florczak teaches (fig 14), a method of forming images in a microlens sheeting (microlens sheeting, col 13, lines 48-53, lines 60-62) in which the second location (sheeting is placed on XYZ stage and the stage is moved in horizontal direction X relative to optical axis Z, col 13, lines 46-53, one of the locations can be on positive x axis direction) is symmetrical (as the stage is moved in a X direction, the locations on positive and negative sides are symmetrical) to the first location (another location can be on negative x axis direction) relative to an axis (Y axis) parallel to the axis of the microlens sheeting  (microlens sheeting, col 13, lines 48-53, lines 60-62) intersecting the optical axis (Z) and situated in the plane (XY plane) of the microlens sheeting (microlens sheeting, col 13, lines 48-53, lines 60-62).


Regarding Claim 6, Kessler-Endle teach the method as claimed in claim 1.
However Kessler-Endle do not teach 
in which the first location and the second location are situated in one and the same plane relative to the optical axis (Z).
Kessler-Endle and Florczak are related as producing images using lenticular sheets.
Florczak teaches (fig 14), a method of forming images in a microlens sheeting (microlens sheeting 312, col 13, lines 48-53, lines 60-62) in which the first location (another location can be on negative x axis direction) and the second location (sheeting is placed on XYZ stage and the stage is moved in horizontal direction relative to optical axis Z, col 13, lines 46-53, one of the locations can be on positive x axis direction) are situated in one and the same plane (XY plane)  relative to the optical axis (Z).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kessler-Endle to include the teachings of Florczak such that in which the first location and the second location .



Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J.V.D
Jyotsna V Dabbi									2/11/2021Examiner, Art Unit 2872      

                                                                                                                                                                                               JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872